DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 04/26/2022. Claims 1-2, 4-10 are pending with claim 3 cancelled.
Drawings
The drawings were received on 04/26/2022.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“functional component” in claims 1, 3, 9 and 10 recite the nonce term “component” modified by functional language “functional… configured to interact with a refrigerant fluid in the cylinder” without being further modified by sufficient structure for performing the claimed function.
“functional component of a first type” and “functional component of a second type” in claim 8 recite the nonce term component with functional language “functional” without being further modified by sufficient structure for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification on page 3 and at the top of page 7 reveals “According to one exemplary embodiment of the invention, the functional component is selected from a filter designed to filter impurities in the refrigerant fluid, and a separator designed to impose a flow path on the refrigerant fluid.”; “The functional component is selected from a filter 300, designed to filter impurities in the refrigerant fluid, and a separator 200 designed to impose a flow path on the refrigerant fluid.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP 2009-121782) in view of Kaspar et al. (US PG Pub. 2005/0178147).
Regarding claim 1, Ohashi discloses a plug-in device for a cylinder of a condenser, the plug-in device comprising: a plug (28) configured to removably plug an opening of the cylinder (cylinder 29 including brazed threaded end 31 that is removably plugged via threads 32, 34); and a functional component (desiccant case 30 coupled with mounting member 41) configured to interact with a refrigerant fluid in the cylinder, the functional component being mounted, removably or non-removably, on the plug (via mounting member 41 attached to sealing member 39 of plug-in device) and configured to rotate with respect to the plug (functional component 30 coupled to sealing member via mounting member 41 with sealing member configured to rotate with respect to the plug 28; see paragraph 36 of the machine translation); wherein the functional component is configured to be mounted on the plug by an annularly shaped clip-fastening part (39), and wherein the clip-fastening part comprises a continuous annular bead (48).
Ohashi does not explicitly teach the clip-fastening part comprises openings adjacent to the bead.
Kaspar teaches the concept of a plug-in device for a cylinder of a condenser with a functional component (filter 14, Fig. 1), the functional component is configured to be mounted on the plug (closure stopper 2) by an annularly shaped clip-fastening part (3), and wherein the clip-fastening part comprises a continuous annular bead (circular sealing lip 9) and openings (10, 11) adjacent to the bead that provides a simplified drying/filtering functional component with a larger filter passage area and a smaller drop in pressure for the coolant (paragraphs 7-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the plug-in device for a cylinder of a condenser of Ohashi to have the functional component be configured to be mounted on the plug by an annularly shaped clip-fastening part, and wherein the clip-fastening part comprises a continuous annular bead and openings adjacent to the bead taught by Kaspar in order to provide a simplified drying/filtering functional component with a larger filter passage area and a smaller drop in pressure for the refrigerant passing though the condenser.
Regarding claim 2, Ohashi as modified discloses the device according to claim 1, in which the functional component is a filter (desiccant filter 30) configured to filter impurities in the refrigerant fluid (desiccant to absorb moisture or filter impurities in the refrigerant fluid).
Regarding claim 4, Ohashi as modified discloses the device according to claim 1, in which the plug (28) comprises a complementary clip-fastening part (complementary clip-fastening engaging part 43).
Regarding claim 5, Ohashi as modified discloses the device according to claim 4, in which the clip-fastening part of the functional component (39) and the complementary clip-fastening part of the plug (43) are designed to be able to be free to rotate relative to one another, once assembled (see paragraph 36 of the machine translation).
Regarding claim 6, Ohashi as modified discloses the device according to claim 1, in which the plug (28) is configured to be screwed onto the cylinder and comprises a screw thread (34).
Regarding claim 7, Ohashi as modified discloses the device according to claim 1, in which the functional component is a filter (desiccant to absorb moisture or filter impurities in the refrigerant fluid) comprising a sealing lip (engaging portion 74 to seal desiccant filter bag 71, Fig. 8).
Regarding claim 9, Ohashi discloses a cylinder (cylinder 29 including brazed threaded end 31 ) comprising: a plug-in device (28, 39) having a plug (28) configured to removably plug an opening of the cylinder (cylinder 29 including brazed threaded end 31 that is removably plugged via threads 32, 34); and a functional component (desiccant case 30 coupled with mounting member 41) configured to interact with a refrigerant fluid in the cylinder; wherein the functional component is mounted on the plug by an annularly shaped clip-fastening part (via mounting member 41 attached to annularly shaped clip-fastening part 39 mounted to plug 28, Fig. 2) and configured to rotate with respect to the plug (functional component 30 coupled to annularly shaped clip-fastening part 39 via mounting member 41 with annularly shaped clip-fastening part 39 configured to rotate with respect to the plug 28; see paragraph 36 of the machine translation); and wherein the clip-fastening part comprises a continuous annular bead (48). 
Ohashi does not explicitly teach the clip-fastening part comprises openings adjacent to the bead.
Kaspar teaches the concept of a plug-in device for a cylinder of a condenser with a functional component (filter 14, Fig. 1), the functional component is configured to be mounted on the plug (closure stopper 2) by an annularly shaped clip-fastening part (3), and wherein the clip-fastening part comprises a continuous annular bead (circular sealing lip 9) and openings (10, 11) adjacent to the bead that provides a simplified drying/filtering functional component with a larger filter passage area and a smaller drop in pressure for the coolant (paragraphs 7-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the plug-in device for a cylinder of a condenser of Ohashi to have the functional component be configured to be mounted on the plug by an annularly shaped clip-fastening part, and wherein the clip-fastening part comprises a continuous annular bead and openings adjacent to the bead taught by Kaspar in order to provide a simplified drying/filtering functional component with a larger filter passage area and a smaller drop in pressure for the refrigerant passing though the condenser.
Regarding claim 10, Ohashi as modified discloses a method for assembling a cylinder (cylinder 29 including brazed threaded end 31), comprising: mounting a functional component (30) on a plug (28) of a plug-in device according to claim 1 (cylinder 29 assembled with plug-in device coupled to mounting device 41 for mounting a functional component on a plug of a plug-in device).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mittelstrass (US 5,992,174) in view of Kaczmarek (EP 1577629) and Kaspar et al. (US PG Pub. 2005/0178147).
Regarding claim 8, Mittelstrass discloses an assembly for a motor vehicle heat exchanger, the assembly comprising: a plug (5) configured to plug in a cylinder associated with the heat exchanger; a functional component (dryer cartridge 6) of a first type, configured to be mounted on the plug (5, Fig. 1), and a functional component of a second type (filter 7), configured to be mounted on the plug (5). 
Mittelstrass does not explicitly teach a functional component of a second type, configured to be mounted on the plug in place of the first functional component.
Kaczmarek teaches the concept of a plug of a heat exchanger that can receive a functional component of a second type, configured to be mounted on the plug in place of the first functional component (functional component can be either a filter, dryer or combination that is mounted to the cylinder plug (paragraphs 7, 23). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly for a motor vehicle heat exchanger of Mittelstrass to have a functional component of a second type, configured to be mounted on the plug in place of the first functional component taught by Kaczmarek in order to allow for interchangeability and the substitution of known types of functional components into the cylinder of the heat exchanger to achieve the desired and expected results of the functional component.
Mittelstrass further does not explicitly teach wherein the functional component is configured to be mounted on the plug by an annularly shaped clip-fastening part, and wherein the clip-fastening part comprises a continuous annular bead and openings adjacent to the bead.
Kaspar teaches the concept of a plug-in device for a cylinder of a condenser with a functional component (filter 14, Fig. 1), the functional component is configured to be mounted on the plug (closure stopper 2) by an annularly shaped clip-fastening part (3), and wherein the clip-fastening part comprises a continuous annular bead (circular sealing lip 9) and openings (10, 11) adjacent to the bead that provides a simplified drying/filtering functional component with a larger filter passage area and a smaller drop in pressure for the coolant (paragraphs 7-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly for a motor vehicle heat exchanger of Mittelstrass to have the functional component be configured to be mounted on the plug by an annularly shaped clip-fastening part, and wherein the clip-fastening part comprises a continuous annular bead and openings adjacent to the bead taught by Kaspar in order to substitute known types of fastening parts to provide a simplified drying/filtering functional component with a larger filter passage area and a smaller drop in pressure for the refrigerant passing though the heat exchanger.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 04/26/2022, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant’s arguments, see Remarks page 9, filed 04/26/2022, with respect to the objection of claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see Remarks pages 9-10, filed 04/26/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 
Applicant's arguments see Remarks pages 10-12, filed 04/26/2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1-7 and 9 have been fully considered but they are not persuasive. Applicant argues Ohashi does not teach “the functional component is configured to be mounted on the plug by an annularly shaped clip-fastening part” and “the clip-fastening part comprises a continuous annular bead and openings adjacent to the bead” and therefore claims 1 and 9 are allowable. 
This is not found persuasive because Ohashi discloses the functional component is configured to be mounted on the plug by an annularly shaped clip-fastening part (39), and wherein the clip-fastening part comprises a continuous annular bead (48). Although Ohashi does not explicitly teach the clip-fastening part comprises a continuous annular bead and openings adjacent to the bead, Kaspar teaches these newly added limitations as discussed in the rejection above. Therefore, Ohashi in view of Kaspar meets the limitations as claimed.
Applicant's arguments see Remarks pages 12-14, filed 04/26/2022, with respect to the 35 U.S.C. 103 rejection of claim 8 have been fully considered but they are not persuasive. Applicant argues Mittelstrass and Kaczmarek do not teach “the functional component is configured to be mounted on the plug by an annularly shaped clip-fastening part” and “the clip-fastening part comprises a continuous annular bead and openings adjacent to the bead” and therefore claim 8 is allowable. 
This is not found persuasive because Kaspar teaches these newly added limitations and would be obvious to combine the motor vehicle heat exchanger of Mittelstrass with the teachings of Kaspar as discussed in the rejection above. Therefore, Mittelstrass, Kaczmarek and Kaspar meet the limitations as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763